MEMORANDUM **
Hector Arturo Rodriguez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to seek relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying Rodriguez’s motion, because he failed to present material evidence of changed country conditions, and the general evidence attached to his motion did not establish prima facie eligibility for relief. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir.2005) (CAT applicant must establish that it is more likely than not that he would be tortured in the country of removal); Ordonez v. INS, 345 F.3d 777, 785 (9th Cir .2003) (motion to reopen must establish prima facie case demonstrating a reasonable likelihood that requirements of eligibility for relief).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.